Opinion issued July 9, 2013




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                              NO. 01-12-00904-CR
                         ———————————
                  DEVIN SHAVONTE ROPER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 185th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1285734


                        MEMORANDUM OPINION

     Appellant, Devin Shavonte Roper, pleaded guilty, without an agreed

recommendation from the State, to the offense of aggravated robbery. See TEX.

PENAL CODE ANN. § 29.03(a)(2) (West 2011). The trial court found sufficient

evidence to find appellant guilty, but deferred making any finding regarding
appellant’s guilt and placed appellant on community supervision for a period of six

years. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 5(a) (West Supp. 2012). The

State then filed a motion to adjudicate appellant’s guilt. See id. §§ 5(b), 21(e).

Although appellant pleaded not true to two of the alleged violations of the terms of

his community supervision and to the allegations that he failed to report to the

community supervision department on four dates, he also pleaded true to failing to

report on other dates and to the entirety of ten alleged violations. After a hearing,

the trial court found one alleged violation not true and thirteen alleged violations

true, adjudicated appellant guilty, and sentenced appellant to six years in prison.

See id. §§ 5(b), 21(b), 23. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant




                                          2
reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Melissa Martin must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4